Judgment of the County Court, Kings County, convicting defendant of grand larceny, first degree, and sentencing him to an indeterminate term of one to two years in Sing Sing Prison, reversed on the law and the facts, and indictment dismissed. The proof clearly shows that defendant was authorized to use the proceeds of the check for his own purposes for a short time, and his appropriation thereof did not constitute a larceny. (People v. Scudder, 177 App. Div. 225, affd. 221 N. Y. 670; People v. Noblett, 244 N. Y. 355; People v. Bisehoff, 224 App. Div. 291; People V. Iteiburn, 253 App. Div. 603.) No *1068separate appeal lies from the sentence which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.